UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6661


STEVE LESTER,

                Plaintiff - Appellant,

          v.

KAREN C. RATIGAN, State Assistant Attorney General,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Timothy M. Cain, District Judge.
(4:12-cv-00016-TMC)


Submitted:   November 2, 2012             Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Lester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Steve      Lester      appeals        the     district       court’s      order

dismissing without prejudice as frivolous his 42 U.S.C. § 1983

(2006) complaint.           The district court referred this case to a

magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West

2006   &   Supp.     2012).         The    magistrate       judge    recommended         that

relief     be   denied      and     advised       Lester    that     failure      to     file

specific objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

The      district        court        adopted        the       magistrate           judge’s

recommendation.

             The     timely       filing      of    specific        objections         to     a

magistrate      judge’s       recommendation         is     necessary       to    preserve

appellate review of the substance of that recommendation when

the    parties       have     been        warned     of      the     consequences            of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                               Lester

has    waived      appellate      review      by     failing        to    file    specific

objections      after    receiving         proper    notice.             Accordingly,       we

affirm the judgment of the district court.                           We dispense with

oral   argument      because        the    facts    and     legal        contentions        are

adequately      presented      in    the    materials        before       the    court      and

argument would not aid the decisional process.

                                                                                  AFFIRMED

                                              2